 



Exhibit 10.1

Description of Advanta Management Incentive Program V

     The Advanta Management Incentive Program is generally an annual bonus
program. However, the program also offers participants, with the exception of
the members of the Office of the Chairman, the opportunity to elect to receive
up to 100% of their target bonuses in restricted shares of the Company’s Class B
Common Stock in lieu of cash (the “election percentage”). Members of the Office
of the Chairman are automatically enrolled in the AMIP program with a 100% stock
election percentage. Each of the other Named Executive Officers has made a
current 100% stock election under the AMIP V Program.

     The award of stock under the AMIP V program is administered by the
appropriate committee under the Omnibus Plan. The Committee that administers the
AMIP program for executive officers is the Plan Administration Committee for
Principal Officers and is comprised of the members of the Committee. The
committee for all other participants is the Plan Administration Committee for
Non-Principal Officers and is comprised of the members of the Office of the
Chairman.

     The current AMIP program, the AMIP V program, covers performance years 2002
through 2005. With the exception of the Office of the Chairman, as described
above, each employee who is eligible to participate in the AMIP program is
required to make an election upon his or her enrollment into the program
specifying what percentage, if any, of the participant’s bonus will be paid in
shares of the Company’s Class B Common Stock in lieu of cash. Elections are
effective from the participant’s first date of eligibility in the program (the
“enrollment date”) through the end of the 2005 performance year. For
participants who elect to receive all or a portion of their bonus in stock,
enough restricted shares of Class B Common Stock (“AMIP Shares”) are issued to
the participant to satisfy target awards for each year of the program in
accordance with his or her stock election percentage for that year. The number
of AMIP Shares for each year is determined by multiplying the participant’s
target award at enrollment by the election percentage for the performance year
and dividing by the grant price of the shares (determined for the enrollment
date in accordance with the applicable AMIP program). Restricted shares for all
full or partial years of participation in the program are issued as of the
enrollment date and, subject to certain exceptions, vest ten years after they
have been issued (as long as the participant remains employed by the Company).

     With each award of an annual bonus that is at or below target for a
performance year, the appropriate Plan Administration Committee may elect to
accelerate the vesting of up to 100% of the AMIP Shares related to that year.
The decision of whether and how much to accelerate the vesting of AMIP Shares in
any given year is based on an assessment of a number of different factors,
including the extent to which individual and Company business objectives and
performance goals for that year have been met. With acceleration of the vesting
of an individual’s AMIP Shares, his or her actual annual bonus would be awarded
in whole or in part with AMIP Shares.

     An annual bonus award which exceeds target is paid up to target in AMIP
Shares and/or cash, depending upon each participant’s election percentage, and
the above target amount is paid in cash or by accelerating AMIP Shares related
to any prior years’ bonuses which have not otherwise been accelerated. This
allows flexibility so that if AMIP Shares are not vested on an accelerated basis
in a year in which performance targets are not met, the applicable Plan
Administration Committee can elect to accelerate some or all of them in future
years in which performance targets are exceeded. In such event the cash payment
which would have been paid for above target performance is reduced by the value
of the additional shares accelerated (valued using the grant price for the
enrollment date as described above).

